          Case 1:18-cv-00931-BPG Document 82-12 Filed 03/03/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                        (Northern Division)


JOHN BECKER, et al.

                             Plaintiffs
v.                                                                Case No.: 1:18-cv-00931-BPG

PAUL HOWE NOE, II, et al.

                             Defendants


                                                  ORDER

          Upon consideration of Plaintiffs' Motion for Partial Summary Judgment, the opposition

thereto, if any, the record herein, and the applicable law, it is this ____ day of ___________,

2020, ORDERED, as follows:

          1.        Judgment is hereby on Count III, for Fraud, in favor of all Plaintiffs jointly, and

against Defendants Ralph Warren and Operating Expense Consulting, LLC, for compensatory

damages in the amount of $160,302.50 jointly and severally, punitive damages in the amount of

$25,000 each, post-judgment interest at the legal rate, and costs; and

          2.        Judgment is hereby entered on Count V, for Breach of Contract, in favor of all

Plaintiffs jointly, and against Defendant Operating Expense Consulting, LLC, for compensatory

damages in the amount of $160,302.50, pre-judgment interest in the amount of $38,472.60 from

March 2, 2016 to March 2, 2020, plus $26.35 per day after March 2, 2020, post-judgment

interest at the legal rate, and costs.


                                           ____________________________________________
                                           Beth P. Gesner, Chief United States Magistrate Judge
                                           United States District Court for the District of Maryland




15265/1/03269664.DOCXv1
